Cornish, J.
The single question is the construction of a contract of which the following is the important part:
*28"C. L. Hutchins Real Estate Co.
Gentlemen :
I hereby place the property, of which the above is a description, in your hands for sale and agree to pay you a commission of one hundred dollars in case of sale.
his
Andrew x Lewis cross.”
The defendant’s interpretation of this contract is that it compelled payment of commission only in case of sale' by the broker himself. The exceptions show that the property was placed in the plaintiff’s charge in July 1905, the price to be $1000 ; that it was never withdrawn-: that the plaintiff endeavored to sell the property to the International Paper Company for that sum but received an offer of only $600, which he communicated to the defendant who refused it; that a few months later the same company, through its own attorney, closed the trade with the defendant personally for $900-and paid him that sum; and the plaintiff took no part in the final transaction.
If the defendant’s interpretation is correct, this action fails. But the presiding Justice construed the contract to have the ordinary meaning of such agreements between real estate owners and brokers and instructed the jury that it was not necessary for the plaintiff to complete the entire negotiations himself, but if he had placed a purchaser in communication with the owner and subsequent negotiations resulted in a sale by the owner at any price, then he would be entitled to recover in the same manner as if he had himself participated in all the negotiations.
We think the construction put upon the contract by the court was correct. All written contracts are to be read in the light of surrounding circumstances. Snow v. Pressey, 85 Maine, 408. The relations of the parties and the subject matter are always to be taken into consideration. So read, this contract does not admit of the narrow construction claimed by the defendant. The defendant agreed to pay a commission of one hundred dollars "in case of sale,” not necessarily a sale completed personally by the plaintiff, but a *29sale negotiated by the plaintiff as a broker or brought about by such services on his part as a broker would be expected to render under like circumstances. This is the reasonable and natural interpretation of the contract and such as must have been in the contemplation of both parties when it was made. In fact the defendant seemed to have retained the same idea at the time of the final sale because he then asked the attorney of the purchaser as to his liability to the plaintiff for commissions.
The instructions to the jury as to the grounds of the plaintiff’s recovery were in accordance with the settled law of this State. Garcelon v. Tibbetts, 84 Maine, 148; Hartford v. McGillicuddy, 103 Maine, 224.

Exceptions overruled.